Title: To Benjamin Franklin from Benjamin West, 19 July 1782
From: West, Benjamin
To: Franklin, Benjamin


Sir
London July 19th. 1782
If I was to permit my friend and nabour Mr. Green to visit Paris without convaying this to your excellency, I should think myself defecient in that friendship I have ever wished to shew him. He is an Artist of distinguished merrit in Mezzatinto engraving, and has done most of the esteemed prints in that manner from my paintings. He visits France in the line of his profession, and wishes to have the honor of being known to your excellency before he leves that country; for that purpose he will have the satisfaction to present this;—and any favors shewn him and his son by your excellency will be greatly esteemed by—Sir Your excellencys greatly Obliged Humble Sert.
Benjn. West
His excellency Benjamin Franklin
 
Notation: B. West July 19 1782.
